Citation Nr: 1625469	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-01 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to July 30, 2014, and 30 percent thereafter for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a right knee disorder.  

5.  Entitlement to service connection for bilateral pes planus.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

7.  Entitlement to service connection for sleep apnea.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for cervical radiculopathy.  

10.  Entitlement to service connection for a low back disorder.  

11.  Entitlement to service connection for a leg disorder.  

12.  Entitlement to service connection for a right shoulder disorder.  



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent, National Veterans Disability Advocates, LLC


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, August 2011, and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
In an August 2014 Decision Review Officer (DRO) decision, the RO increased the Veteran's service-connected PTSD to 30 percent disabling, effective July 30, 2014.  The Veteran wants an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating, unless he expressly indicates otherwise).  

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing has been associated with the electronic file.  

The record was held open for an additional 60 days.  In May 2016, the Veteran's representative submitted additional evidence and waived initial RO consideration of the new evidence submitted in conjunction with his claim.  38 C.F.R. § 20.1304(c) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for the service-connected PTSD and bilateral hearing loss, service connection for bilateral pes planus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset during service, and is related to service.  

2.  The Veteran's right knee disorder is not the result of a disease or injury in active service and did not manifest within a year of service.  

3.  In January 2016, prior to the promulgation of a decision regarding the issues of entitlement to service connection for sleep apnea, hypertension, cervical radiculopathy, low back disorder, leg disorder, and right shoulder disorder, the Board received notification from the Veteran requesting withdrawal of the appeal as to the stated issues.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right knee disorder, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2015).

3.  The criteria for withdrawal of the Veteran's substantive appeal regarding the issues of entitlement to service connection for sleep apnea, hypertension, cervical radiculopathy, low back disorder, leg disorder, and right shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

Regarding the claim for service connection for tinnitus, the Board has considered this legislation, but finds that given the favorable action taken below; no discussion of the VCAA at his point is required.  

With regard to the claim for service connection for a right knee disorder, the Veteran was provided with the relevant notice and information in a February 2010 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  For these reasons, VA has satisfied its duty to notify.  

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA outpatient treatment records, private treatment records, and records from the Social Security Administration (SSA).  

A VA examination was not provided in conjunction with the Veteran's service connection claim for a right knee disorder, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he suffered from an in-service fall which has caused his current right knee disorder.  As he is not competent to provide an etiology of a condition, the record is silent for a nexus between the Veteran's right knee disorder and his military service.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The elements of McLendon have not been met; therefore, VA is not required to provide the Veteran with a VA examination in conjunction with his claim.  For these reasons, VA has satisfied its duty to assist.

Finally, as already alluded to, the Veteran also testified at a videoconference hearing before the Board.  The hearing was in compliance with proper procedure as the presiding VLJ, the undersigned, explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103.

Merits of the Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases--namely those listed in 38 C.F.R. § 3.309(a) --benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  

Because the Veteran has been diagnosed as having degenerative joint disease, and arthritis is defined as a chronic disease listed in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities do apply and the claim may be established with evidence of in-service incurrence, a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.  

Similarly, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Therefore, the continuity-of-symptomatology standard applies to the claim for service connection tinnitus.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Tinnitus

The Veteran has provided competent and credible lay statements of having tinnitus.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation.")  Moreover, the Veteran has been diagnosed with tinnitus, as reflected in the July 2013 VA examination report. 

The Veteran's service treatment records do not show any reference to or complaint of tinnitus.  Upon discharge from service, clinical evaluation of the ears was normal as noted on the April 1975 report of medical examination, and the Veteran denied having ear, nose, or throat trouble on his April 1975 report of medical history.  The earliest evidence of tinnitus is in a July 2013 VA examination report.  At the VA examination, the Veteran reported first noticing tinnitus approximately two years ago with it worsening gradually over time.  The examiner concluded that while the Veteran has tinnitus, it is less likely than not caused by or a result of his military noise exposure because of the Veteran's own admission of experiencing tinnitus just two years ago.  See the July 2013 VA examination report.  

At the January 2016 Board hearing, the Veteran testified that his tinnitus is attributable to his military service.  He explained that he did not know about the medical term, tinnitus, until he was diagnosed in 2010 with the disability.  The Veteran stated that he always had ringing of the ears since his military service, but thought it was related to his sinuses.  He admitted that he told the July 2013 VA examiner of his tinnitus first occurring approximately two years ago, but stated that he gave that date based on first becoming aware of the diagnosis of tinnitus.  He reiterated that he has endured ringing of the ears since his military service.  See the January 2016 Board hearing transcript.  

The Board acknowledges the July 2013 examiner's opinion, but notes that the examiner failed to consider the Veteran's in-service noise exposure since service connection was granted for bilateral hearing loss.  As such, the Board finds the opinion of the VA examiner to be of reduced probative value.  
Accordingly, the Board is left with the Veteran's statements endorsing in-service exposure to loud noises, in-service onset of tinnitus symptoms, and his report of continuous - if interment - symptoms since onset.  To the extent that tinnitus is capable of lay observation, the Veteran is competent to report on his symptoms.  Thus, his endorsements regarding in-service onset and continuing symptoms there-after are competent and probative.  While the record shows no reports or complaints of symptoms until more than 35 years after separation, the Veteran testified that he did not know what the medical term tinnitus actually meant until he sought treatment for it until 2010.  

Throughout his appeal, and in statements and testimony to VA, the Veteran has consistently maintained that symptoms of tinnitus began during service and have been continuous until the present time.  Thus, without probative evidence to rebut the presumption of service connection under 38 C.F.R. § 3.309, and resolving doubt in the Veteran's favor, service connection is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.307, 3.309.  

Right Knee Disorder

The Veteran also contends that service connection is warranted for his right knee disorder.  At the January 2016 Board hearing, the Veteran testified that he endured a bad fall during his military service.  He explained that while stationed aboard the U.S.S. Roosevelt, he fell down a ladder injuring his right knee.  He stated that he went to sick bay and the right knee was x-rayed.  The Veteran noted that there was some swelling for several days, and he was placed on bed rest and light duty.  The Veteran asserts that while no physician has told him that his right knee disorder is related to the alleged in-service fall, the Veteran believes his right knee disorder is attributable to his military service.  See the Board hearing transcript.  

Service treatment records do not document any complaints, treatment, or diagnosis of a right knee disorder.  Upon discharge from service, clinical evaluation of the lower extremities was normal, as reflected on the April 1975 report of medical examination.  The Veteran also denied having trick or locked knee; arthritis, rheumatism, or bursitis; and bone, joint or other deformity on his April 1975 report of medical history.  

VA treatment records first document knee pain in December 1999.  At the December 1999 VA outpatient treatment visit, physical examination testing reflected degenerative joint disease of the knees.  He was assessed with degenerative joint disease.  The Veteran returned to his local VA outpatient treatment facility in July 2009 with complaints of right knee pain.  He admitted to not having any injury to the right knee or prior pain.  He was diagnosed with right knee pain.  In August 2009, the Veteran was afforded a VA orthopedic consultation for right knee pain at the patella.  X-ray testing reflected no acute fracture or dislocation.  There was contour deformity of the medial tibial spine, which was interpreted as being representative of degenerative change and/or the sequela of an old trauma.  

Significantly, however, there is no competent evidence of a nexus relationship between the Veteran's degenerative joint disease of the right knee and his active service.  Additionally, degenerative joint disease of the right knee was not diagnosed until 1999, several decades after the presumptive period for service connection.  See 38 C.F.R. §§ 3.307, 3.309.  Furthermore, The Veteran is competent to relate his observable symptoms, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), but he is not competent to provide an etiological opinion linking his degenerative joint disease of the right knee to active service, as this requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Based upon the evidence of record, the Board finds that service connection is not warranted for the Veteran's diagnosed degenerative joint disease of the right knee.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the January 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal regarding entitlement to service connection for sleep apnea, hypertension, cervical radiculopathy, low back disorder, leg disorder, and right shoulder disorder.  See the January 2016 Board hearing transcript.  Accordingly, the Board does not have jurisdiction to review the appeal as to the stated issues, and they are dismissed.  


ORDER

Service connection for tinnitus is granted.  

Service connection for a right knee disorder is denied.  

The appeal as to entitlement to service connection for sleep apnea is dismissed.  

The appeal as to entitlement to service connection for hypertension is dismissed.  

The appeal as to entitlement to service connection for cervical radiculopathy is dismissed.  

The appeal as to entitlement to service connection for a low back disorder is dismissed.  

The appeal as to entitlement to service connection for a leg disorder is dismissed. 
The appeal as to entitlement to service connection for a right shoulder disorder is dismissed.  


REMAND

With regard to the increased rating claim for his service-connected bilateral hearing loss, the Veteran underwent a VA examination in July 2014.  According to the examination report, audiological testing could not be conducted because the puretone thresholds for both ears were deemed unreliable as reported by the examiner.  See the July 2014 examination report.  Since that time, the Veteran testified at the January 2016 Board hearing that his service-connected bilateral hearing loss has worsened in severity.  In order to determine the current severity of the service-connected bilateral hearing loss, a remand is warranted in order to afford the Veteran a new VA examination.

Turning to the increased rating claim for his service-connected PTSD, the Veteran was afforded a VA examination for his service-connected PTSD in July 2014.  According to the examination report, the VA examiner noted that the Veteran received psychotropic medications from VA with the last prescriptions filled in July 2014.  It was also noted that he was currently being treated for his service-connected PTSD at VA and GAF scores were listed from mental health visits ranging from May 2011 to July 2014.  However, upon review of the electronic record, updated VA outpatient treatment records reflecting PTSD treatment have not been obtained.  The most recent VA outpatient treatment records are dated November 2013, as noted in Virtual VA.  Since VA has notice of these missing records, a remand is warranted in order to obtain and associate them with the electronic file.  

Finally, a remand is warranted in order to obtain a VA medical examination and opinion regarding the etiology of the Veteran's bilateral foot disability, to include bilateral pes planus.  Upon entry into service, clinical evaluation testing of the feet were noted as being abnormal, as reflected on the April 1972 report of medical examination upon entry.  The Veteran also reported having foot trouble on his April 1972 report of medical history.  The examiner noted that the Veteran underwent surgery on his left foot in 1966 after a fall.  An orthopedic consultation was conducted.  Results reflected residual bilateral pes planus, and he was considered qualified for service.  In August 1972, the Veteran reported to sick call with right foot pain.  X-rays were within normal limits, and he was diagnosed with a contusion.  Upon discharge from service, clinical evaluation of the feet were normal, as noted on the April 1975 report of medical examination, and the Veteran denied having foot trouble on his April 1975 report of medical history.  Post service treatment records reflect treatment for gouty arthritis of the feet and bilateral pes planus.  It is unclear whether the Veteran has a bilateral foot disability that clearly and unmistakably existed prior to service and was aggravated therein, or whether he has a current bilateral foot disability that may have been incurred in or related to service.  As such, a remand is warranted in order to afford the Veteran a VA examination to resolve the issue.  

The Veteran's claim for a TDIU is inextricably intertwined with the claims discussed above.  The Board will defer adjudication of the TDIU clam until the development deemed necessary for the remaining claims on appeal have been completed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file. 

A specific request should be made for any records of treatment from the Central Alabama Veterans Health Care System (CAVHCS) in Montgomery, Alabama, since November 2013.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented. 

2.  Thereafter, schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss.  Ensure that notice of this examination is mailed to the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  

The examiner should also address any functional impairment resulting from the Veteran's bilateral hearing loss and its effects on his ordinary activities.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  In addition, the examiner must address the Veteran's contentions as to the effect of his bilateral hearing loss on his daily activities.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Schedule the Veteran for a VA orthopedic examination to be conducted by a qualified examiner. A copy of this remand should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  

All indicated tests and studies must be performed.  The examiner must also take a full history from the Veteran.  The examiner must provide a diagnosis for each right knee disability found.  In regard to each identified disorder, the examiner must provide an opinion as to (1) whether such disorder existed prior to the Veteran's period of military service, and, if so, (2) whether it was not during such service.  

If the examiner concludes that any right knee disability was aggravated during service, he or she should opine as to whether the increase was the result of the natural progression of the condition.  

If the examiner concludes that the Veteran has a right knee disability which did not exist prior to military service, he or she must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his agent must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


